 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VISNA SAM,                                      No. 2:18-cv-0991 AC P
12                       Plaintiff,
13            v.                                      ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
14    KIMBERLY DELACRUZ,
15                       Defendant.
16

17          By order issued August 8, 2019, the complaint was rejected on screening and plaintiff was

18   given thirty days leave to file an amended complaint. ECF No. 4. Thirty days from that date

19   have now passed, and plaintiff has not filed an amended complaint, or otherwise responded to the

20   court’s order.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

22   District Court Judge to this action.

23          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned “Objections
                                                      1
 1   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 2   objections within the specified time may waive the right to appeal the District Court’s order.
 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4   DATED: October 3, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
